Citation Nr: 0723658	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-12 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran testified at a hearing at the RO before a 
Decision Review Officer (DRO) in July 2003.  


FINDING OF FACT

The veteran's right knee arthritis is evidenced by extension 
to zero degrees and flexion to 120 degrees, without 
functional loss that equates to greater loss of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for arthritis of the right knee have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a (Diagnostic Code 5003) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for arthritis of 
the right knee as secondary to a service-connected left knee 
disability and assigned a 10 percent disability evaluation by 
way of a September 2002 rating decision.  He avers that his 
right knee disability warrants a higher evaluation.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 1986 to June 2004.  In July 1994 
the veteran reported bilateral knee pain.  X-rays of the 
right knee obtained in August 1998 revealed that the joint 
space was well maintained.  X-rays of the right knee obtained 
in August 2001 revealed degenerative changes.  X-rays of the 
right knee obtained in August 2002 revealed moderate 
arthritic changes.  The veteran reported a nagging, sharp 
pain in his right knee in April 2002.  In October 2003, the 
veteran was to be scheduled for a right total knee 
replacement.  Later in October 2003 the veteran fell down two 
steps and suffered left supracondylar peri-prosthetic 
fracture, which required an open reduction and internal 
fixation.  The records do not reflect that the veteran ever 
underwent a right total knee replacement.  

The veteran was afforded a VA examination in August 2002.  
Examination of the right knee revealed pain, soreness, 
tenderness, and crepitation with motion.  Range of motion was 
from 0 to 140 degrees of flexion with mild to moderate pain 
throughout the range of motion actively and passively with 
and without resistance.  There was no effusion.  The knee was 
stable to medial, lateral, and anteroposterior testing.  The 
examiner diagnosed the veteran with arthritis of the right 
knee.

The veteran testified at a hearing before a Decision Review 
Officer at the RO in July 2003.  The veteran testified that 
he began having problems with his right knee eight or nine 
years prior to the hearing.  He said he sought treatment at 
VA for his right knee at that time.  The veteran reported 
that he put all of his weight on his right side because he 
had had a left knee operation.  He testified that his right 
knee ached all the time.  He said he had sharp pain all the 
time and that his knee locked up or gave out.  He said he was 
initially going to have surgery on his right knee but that he 
suffered a stroke and was not cleared for surgery.  He said 
he was not taking any medication for his knee.  He noted that 
Naprosyn was prescribed but he did not take it because it was 
bad for his kidneys because he has diabetes.  He testified 
that VA prescribed a knee braces for both knees.  He said 
that the knee brace makes it hard to walk.  The veteran said 
he is in pain when he walks.  

The veteran was afforded a VA examination in October 2004.  
The veteran ambulated with a slight limp favoring the right 
side.  He was unable to squat or toe walk.  He was able to 
rock on his heels.  Examination of the right knee revealed 
bowing deformity of the external knee.  There was some warmth 
but no swelling.  There was crepitus present with flexion and 
extension.  There was tenderness present throughout range of 
motion testing.  Range of motion was from 0 to 120 degrees 
with pain starting at 20 degrees.  After repetitive flexion 
and extension testing for pain, weakness, fatigability, and 
incoordination, there was no change.  An x-ray obtained in 
August 2004 revealed mild osteoarthritic changes of the right 
knee.  The examiner diagnosed the veteran with arthritis of 
the right knee.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The veteran's claim for a higher evaluation for 
right knee arthritis is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disabilities of the musculoskeletal system can result in 
anatomical damage, functional loss, with evidence of disuse, 
and/or abnormal excursion of movements.  Evaluation of 
disabilities of the knee are made utilizing Diagnostic Codes 
5256 through 5263, inclusive.  In determining disability 
evaluations of the knees, consideration is given to 
impairment of function manifested by findings of ankylosis, 
limitation of motion, nonunion, the severity and frequency of 
dislocation or lateral instability and/or painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2006). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The RO rated the veteran's service-connected right knee 
disability 10 percent disabling under Diagnostic Code 5256-
5003.  38 C.F.R. § 4.71a (2006).  

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
disability rating.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  In this case, it 
appears that RO assigned a 10 percent rating for the 
veteran's right knee arthritis because the limitation of 
motion of the veteran's knee was found to be noncompensably 
disabling under applicable diagnostic codes.  

The Board finds it curious that the RO considered Diagnostic 
Code 5256.  There is no evidence that the veteran's right 
knee is ankylosed and as such Diagnostic Code 5256 is inapt.  
However, Diagnostic Code 5003 is the appropriate diagnostic 
code because there is x-ray evidence of arthritic changes of 
the right knee.  In fact, the award of service connection was 
for arthritis.  Therefore, the Board will consider whether 
the veteran's right knee arthritis warrants a higher 
evaluation under any other applicable diagnostic code.  

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate, 
and 10 percent for slight.  There is no evidence of recurrent 
subluxation or lateral instability of the veteran's right 
knee.  

Diagnostic Codes 5258 (dislocation of semilunar cartilage), 
5259 (removal of semilunar cartilage) 5262 (impairment of 
tibia and fibula), and 5263 (genu recurvatum) are not for 
application because medical evidence does not show that 
veteran has had those conditions.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; a 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent is for consideration when flexion is 
limited to 30 degrees.  Under Diagnostic Code 5261, a 10 
percent rating is assigned when extension of the knee is 
limited to 10 degrees.  A 20 percent rating is applicable 
when extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006)).  As noted in the evidence 
reported above, the veteran does not experience flexion 
limited to 45 degrees or extension limited to 10 degrees.  
Assignment of a compensable rating under either set of 
criteria is therefore not warranted.  38 C.F.R. § 4.71a.  

In addition, the Board has considered VAOPGCPREC 9-2004 in 
determining whether the veteran may be entitled to separate 
disability ratings under Diagnostic Codes 5260 and 5261.  
That opinion held that a veteran may receive separate ratings 
for limitation of flexion and limitation of extension of the 
same knee joint.  In this case, the veteran does not satisfy 
the criteria for a compensable rating under either diagnostic 
code.  

As noted above, pain, weakness, or other problems such as 
those complained of by the veteran may warrant the award of a 
compensable rating even though his motion as measured in the 
clinical setting does not warrant such a rating.  DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2006).  In this case, the veteran had full range of motion 
at the August 2002 VA examination and range of motion was 
from 0 to 120 degrees with pain starting at 20 degrees at the 
October 2004 VA examination.  After repetitive flexion and 
extension testing for pain, weakness, fatigability, and 
incoordination, there was no change in range of motion.  
Consequently, there is no indication that functional loss due 
to pain equates to any limitation of extension or to 
limitation of flexion worse than 120 degrees.  Consequently, 
separate ratings based on limitation of extension and flexion 
are not warranted, and a higher rating is not warranted on 
account of functional loss due to pain.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected right knee arthritis has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
this disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
entitlement to an increased rating for right knee arthritis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. 
§ 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran filed his claim in April 2002.  The RO notified 
the veteran of the evidence/information required to 
substantiate his service connection claim in May 2002.  
Service connection was granted for right knee arthritis in 
September 2002 and the veteran appealed the disability rating 
assigned.  By way of a June 2004 letter he was advised to 
submit any evidence he had to show that his service-connected 
right knee disability had worsened enough to warrant a 
greater evaluation.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, while notice was not provided as to the 
criteria for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board does not 
have jurisdiction over such an issue.  Consequently, a remand 
of the claim is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO 
obtained VA treatment reports.  The veteran was afforded 
several VA examinations during the pendency of his appeal.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim for a higher rating.  
The Board is not aware of any such evidence.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


